Banke, Judge.
Following a bench trial, Dent was convicted of burglary and sentenced to 12 years imprisonment. On appeal, his sole contention is that the evidence was insufficient to support a finding of guilt.
On the morning of August 22,1982, James Wilson drove past a used clothing and appliance store on Peters Street and noticed the appellant standing on the corner. A few minutes later, Wilson again drove by the store and observed only a pair of silver hand trucks on the corner. Later Wilson drove by the store a third time and saw the appellant holding onto a set of red hand trucks and backing out of the store’s entrance. Wilson, who was carrying a pistol, accosted the appellant and requested a passerby to summon the police. Inspection of the premises by the police and the store owner revealed that the front door had been smashed and the store’s office ransacked. Only the hand trucks had been removed.
The appellant testified that he had been walking towards a bus stop when a woman and child in a brown and white automobile stopped at the traffic light and asked him whether the store had been broken into. He went to the door of the store, discovered that the store had indeed been forcibly entered and so informed the woman, who then drove off without further ado. Subsequently, he said, Wilson detained him. The appellant maintained that he had never entered the building and had never touched any of the hands trucks. Held:
Having reviewed the evidence in the light most favorable to the trial court’s determination, we conclude that it was sufficient to enable a rational trier of fact to find the defendant guilty of burglary beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Crawford v. State, 245 Ga. 89 (263 SE2d 131) (1980); Driggers v. State, 244 Ga. 160 (259 SE2d 133) (1979).
*278Decided July 1, 1983.
Lawrence Lee Washburn III, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, R. Michael Whaley, Benjamin H. Oehlert III, Assistant District Attorneys, for appellee.

Judgment affirmed.


Deen, P. J., and Carley, J., concur.